       Case 20-04921             Doc 6       Filed 02/24/20 Entered 02/24/20 11:28:07                          Desc Notice of
                                                Deficiency Ch 7 Page 1 of 1
Form defntc7

                                         UNITED STATES BANKRUPTCY COURT
                                               Northern District of Illinois
                                                    Eastern Division
                                                    219 S Dearborn
                                                       7th Floor
                                                   Chicago, IL 60604

In Re:
Michael Billon                                                       Case No. : 20−04921
25220 N Abbey Glenn Drive                                            Chapter : 7
Hawthorn Woods, IL 60047                                             Judge :    A. Benjamin Goldgar
SSN: xxx−xx−5723 EIN: N.A.



                            NOTICE OF DEFICIENCY: POSSIBLE DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed. The deadline in this case is: March 9, 2020.
      The Clerk has determined that you have failed to file or complete the following required documents:

· Schedule A−B (Form 106A/B,206A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D,206D).
· Schedule E−F (Form 106E/F,206E/F).
· Schedule G (Form 106G,206G).
· Schedule H (Form 106H,206H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).
· Statement of Financial Affairs (Form 107/207).
· Statement of Monthly Income (Form 122A−1/122A−1Supp).

      If you do not complete and file these documents, your case will be dismissed on the 45th day after your case was filed.


                                                                      FOR THE COURT

Dated: February 24, 2020                                              Jeffrey P. Allsteadt, Clerk
                                                                      United States Bankruptcy Court
